     Case 3:18-cv-02490-K Document 11 Filed 08/11/21         Page 1 of 9 PageID 70



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

NIEVES CADENO-CORTEZ,                       §
#45281-198,                                 '
          Movant,                           '
                                            '      CIVIL NO. 3:18-CV-2490-K
v.                                          '      (CRIMINAL NO. 3:16-CR-358-K-1)
                                            '
UNITED STATES OF AMERICA,                   '
         Respondent.                        '

                    MEMORANDUM OPINION AND ORDER

       Movant Nieves Cadeno-Cortez (“Cadeno-Cortez”), whose real name is Salvador

Rodriguez, filed a pro se motion to vacate, set aside, or correct sentence under 28 U.S.C.

§ 2255 (Doc. 2). As detailed herein, Cadeno-Cortez’s motion to vacate sentence is

DENIED with prejudice.

                                I.     BACKGROUND

       After first being charged by complaint and indictment with a co-defendant,

Cadeno-Cortez was charged by superseding information with one count of conspiracy

to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. §§

846, 841(a)(1) and (b)(1)(C), on March 10, 2017. See Crim. Docs. 1, 16, 46. He pled

guilty to the single count of the superseding information on March 21, 2017, under a

plea agreement. See Crim Docs. 49, 60.

       On May 31, 2017, the United States Probation Office (“USPO”) prepared a

presentence investigation report (“PSR”) applying the 2016 United States Sentencing

Guidelines Manual. See Crim. Doc. 77-1 at ¶ 29. The PSR held Cadeno-Cortez
   Case 3:18-cv-02490-K Document 11 Filed 08/11/21            Page 2 of 9 PageID 71



accountable for 201,400 kilograms of marijuana equivalent, resulting in a base offense

level of 38 under the applicable drug quantity table. See id. at ¶¶ 22-23, 30. A total of

six offense levels were added for possession of a firearm, importation of

methamphetamine from Mexico, and maintenance of a premises for the purpose of

manufacturing or distributing a controlled substance. See id. at ¶¶ 31-33. Three total

levels were deducted for acceptance of responsibility, resulting in a total offense level

of 41. See id. at ¶¶ 39-41. The PSR determined that Cadeno-Cortez did not have any

criminal convictions, resulting in a criminal history category of I. See id. at ¶ 44. Based

on a criminal history category of I and an offense level of 41, Cadeno-Cortez’s guideline

range of imprisonment was 324 to 405 months. See id. at ¶ 65. Because 240 months

was the statutory maximum for the offense to which Cadeno-Cortez pled guilty under

the plea agreement, it became the guideline term of imprisonment. See id.

      At the sentencing hearing on August 31, 2017, Cadeno-Cortez’s counsel argued

for a sentence below the sentencing guidelines range based on the short duration of

Cadeno-Cortez’s involvement in the offense. See Crim. Doc. 123 at 11. When asked

whether he wanted to say anything, Cadeno-Cortez thanked his attorney and the

Court, requested mercy, and noted that he had a mother and children. See id. at 12.

By judgment dated September 6, 2017, he was sentenced below the sentencing

guidelines range to 110 months’ imprisonment, to be followed by three years of

supervised release. See Crim. Doc. 94. Cadeno-Cortez did not appeal his conviction

or sentence.


                                        Page 2 of 9
   Case 3:18-cv-02490-K Document 11 Filed 08/11/21            Page 3 of 9 PageID 72



      Cadeno-Cortez timely filed this Section 2255 motion on September 18, 2018,

claiming counsel rendered ineffective assistance during sentencing proceedings by

failing to seek concurrent sentencing with an undischarged sentence imposed by a

federal court in California. See Doc. 2. The Government filed a response in opposition

to Cadeno-Cortez’s motion on December 12, 2018. See Doc. 8. Cadeno-Cortez filed

a reply on January 14, 2019. See Doc. 9.

                       II.   SCOPE OF RELIEF UNDER § 2255

      After conviction and exhaustion or waiver of the right to direct appeal, the Court

presumes that a defendant has been fairly and finally convicted.          United States v.

Cervantes, 132 F.3d 1106, 1109 (5th Cir. 1998) (citing United States v. Shaid, 937 F.2d

228, 231-32 (5th Cir. 1991) (en banc)). Post-conviction “[r]elief under 28 U.S.C. §

2255 is reserved for transgressions of constitutional rights and for a narrow range of

injuries that could not have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice.” United States v. Gaudet, 81 F.3d 585, 589 (5th

Cir. 1996) (citation and internal quotation marks omitted); see also United States v.

Willis, 273 F.3d 592, 595 (5th Cir. 2001) (“A defendant can challenge a final

conviction, but only on issues of constitutional or jurisdictional magnitude.”).

                III.     INEFFECTIVE ASSISTANCE OF COUNSEL

      The Sixth Amendment to the United States Constitution provides, in relevant

part, that “[i]n all criminal prosecutions, the accused shall enjoy the right . . . to have

the Assistance of Counsel for his defense.” U.S. CONST. amend. VI. It guarantees a


                                        Page 3 of 9
   Case 3:18-cv-02490-K Document 11 Filed 08/11/21            Page 4 of 9 PageID 73



criminal defendant the effective assistance of counsel, both at trial and on appeal.

Strickland v. Washington, 466 U.S. 668, 686 (1984); Evitts v. Lucey, 469 U.S. 387, 396

(1985). To successfully state a claim of ineffective assistance of counsel, the movant

must demonstrate that counsel’s performance was deficient and that the deficient

performance prejudiced his defense. Strickland, 466 U.S. at 687. A failure to establish

either prong of the Strickland test requires a finding that counsel’s performance was

constitutionally effective. Id. at 697. The Court may address the prongs in any order.

Smith v. Robbins, 528 U.S. 259, 286 n.14 (2000).

      In determining whether counsel’s performance is deficient, courts “indulge a

strong presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance.” Strickland, 466 U.S. at 689. “The reasonableness of counsel’s

actions may be determined or substantially influenced by the defendant’s own

statements or actions.” Id. at 691. To establish prejudice, a movant “must show that

there is a reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id. at 694; see Williams v. Taylor,

529 U.S. 362, 393 n.17 (2000) (stating that prejudice inquiry focuses on “whether

counsel’s deficient performance renders the result of the trial unreliable or the

proceeding fundamentally unfair.”). Reviewing courts must consider the totality of the




                                        Page 4 of 9
   Case 3:18-cv-02490-K Document 11 Filed 08/11/21           Page 5 of 9 PageID 74



evidence before the finder of fact in assessing whether the result would reasonably likely

have been different absent counsel’s alleged errors. Strickland, 466 U.S. at 695-96.

      Here, Cadeno-Cortez states that he has an undischarged sentence of 37 months

for importation of heroin in Case No. 95-0927-K from the United States District Court

for the Southern District of California. See Doc. 2 at 4-5. Based on inmate records

provided by the Government and not disputed by Cadeno-Cortez, his California

conviction was not fully discharged because he escaped custody.       See Doc. 8-1 at 6.

Cadeno-Cortez claims that, before the sentencing proceedings, he instructed counsel

to request that his sentence be run concurrently with the undischarged federal sentence

from California. See Doc. 2 at 4. He claims that he “urged his defense attorney to

make absolutely sure to address the issue with the Court in order for the sentencing

judge to at least consider the possibility of running the previously imposed and yet

undischarged sentence in another federal court concurrently with the sentence he was

about to receive at the time.” Id. at 5. Cadeno-Cortez’s undischarged sentence from

California was neither included in the PSR nor addressed by counsel at sentencing.

Cadeno-Cortez claims that counsel’s failure to seek concurrent sentencing with his

undischarged California sentence during the sentencing proceedings constituted

ineffective assistance of counsel.

      The Court notes that when Cadeno-Cortez was given the opportunity to speak

on his own behalf after counsel’s arguments at sentencing, he made no mention of his

California conviction and did not request concurrent sentencing with any undischarged


                                       Page 5 of 9
   Case 3:18-cv-02490-K Document 11 Filed 08/11/21            Page 6 of 9 PageID 75



sentence. See Crim. Doc. 123 at 12. Nonetheless, assuming for purposes of this motion

only that counsel’s performance was deficient because she failed to request concurrent

sentencing with Cadeno-Cortez’s undischarged federal sentence from California,

deficient performance alone is insufficient to establish relief under § 2255. Strickland

also requires a showing of prejudice.

       To show prejudice in the sentencing context, Cadeno-Cortez must demonstrate

that the alleged deficiency of counsel created a reasonable probability that his sentence

would have been less harsh. See Glover v. United States, 531 U.S. 198, 200 (2001)

(holding “that if an increased prison term did flow from an error [of counsel] the

petitioner has established Strickland prejudice.”); Cullen v. Pinholster, 563 U.S. 170, 189

(2011) (holding that prejudice under Strickland requires a “‘substantial,’ not just

‘conceivable,’ likelihood of a different result.”) (citing Harrington v. Richter, 562 U.S.

86, 112 (2011)).     One cannot satisfy the second prong of Strickland with mere

speculation and conjecture, and conclusory allegations are insufficient to obtain relief

under § 2255. See Miller v. Johnson, 200 F.3d 274, 282 (5th Cir. 2000) (holding that

“conclusory allegations of ineffective assistance of counsel do not raise a constitutional

issue in a federal habeas proceeding.”); Bradford v. Whitley, 953 F.2d 1008, 1012 (5th

Cir. 1992); United States v. Woods, 870 F.2d 285, 288 n.3 (5th Cir. 1989);

       Cadeno-Cortez cannot demonstrate prejudice. As Cadeno-Cortez recognizes,

whether to run a sentence concurrently with, or consecutively to, an undischarged

sentence is within the Court’s discretion after United States v. Booker, 543 U.S. 220


                                        Page 6 of 9
   Case 3:18-cv-02490-K Document 11 Filed 08/11/21          Page 7 of 9 PageID 76



(2005), which rendered the sentencing guidelines advisory and not mandatory. See

Hughes v. United States, 138 S. Ct. 1765, 1772 (2018); 18 U.S.C. § 3584(a) (“if a term

of imprisonment is imposed on a defendant who is already subject to an undischarged

term of imprisonment, the terms may run concurrently or consecutively.”). According

to Cadeno-Cortez, because of this discretionary authority, “the possibility of receiving

a concurrent sentence, had his attorney only asked the Court during sentencing[,] was

a very high possibility.” Doc. 9 at 2. He also appears to claim that the possibility of

concurrent sentencing was “high” because the Court recognized counsel’s argument for

a lower sentence based on the short duration of his involvement in the charged offense

when determining his sentence. See id.

      Beyond his conclusory allegations and speculation, Cadeno-Cortez does not

provide any evidence to establish a reasonable probability that the Court would have

exercised its discretion to run his sentence concurrently had counsel advised the Court

about his undischarged sentence and requested concurrent sentencing. He therefore

has not demonstrated prejudice for purposes of Strickland. See, e.g., Simek v. United

States, Nos. W-10-CA-304, W-08-CR-001, 2011 WL 13311861, at *2 (W.D. Tex.

Dec. 7, 2011) (finding that the movant did not satisfy the prejudice requirement where,

“[e]ven if counsel had argued for concurrent sentences, the court may still have found

it proper to impose consecutive sentences.”); Prewitt v. United States, 83 F.3d 812, 819

(7th Cir. 1996) (determining that the district court’s discretion in sentencing the

movant demonstrated that “only the possibility existed he would receive a concurrent


                                      Page 7 of 9
   Case 3:18-cv-02490-K Document 11 Filed 08/11/21           Page 8 of 9 PageID 77



sentence,” which was insufficient to demonstrate prejudice under Strickland); United

States v. Alvarez, 184 F. App’x 876, 881 (11th Cir. 2006) (holding that the movant’s

claim that the district court might have imposed a concurrent sentence with other

federal sentences was “mere speculation,” and did not demonstrate Strickland

prejudice). Cadeno-Cortez is therefore not entitled to relief under Section 2255 on his

claim.

                           IV.    EVIDENTIARY HEARING

         Cadeno-Cortez requests an evidentiary hearing. See Doc. 2 at 7. No evidentiary

hearing is required when “the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b). A movant is

entitled to an evidentiary hearing on his § 2255 motion only if he presents

“‘independent indicia of the likely merit of [his] allegations.’” United States v. Reed,

719 F.3d 369, 373 (5th Cir. 2013). “[B]are, conclusory allegations unsupported by

other indicia of reliability in the record, do not compel a federal district court to hold

an evidentiary hearing.” Ross v. Estelle, 694 F.2d 1008, 1011 n.2 (5th Cir. 1983); accord

Cervantes, 132 F.3d at 1110.

         Here, Cadeno-Cortez has failed to demonstrate the existence of a factual dispute

that creates a genuine issue. He also has failed to come forward with independent

indicia in support of the likely merit of his claim. See Reed, 719 F.3d at 373. He has

therefore failed to demonstrate he is entitled to an evidentiary hearing on his claim,

and his request is denied.


                                        Page 8 of 9
   Case 3:18-cv-02490-K Document 11 Filed 08/11/21     Page 9 of 9 PageID 78



                             V.    CONCLUSION

      For the aforementioned reasons, the motion to vacate, set aside, or correct

sentence under 28 U.S.C. § 2255 is DENIED with prejudice.

      SO ORDERED.

      Signed August 11th, 2021.




                                            ED KINKEADE
                                            UNITED STATES DISTRICT JUDGE




                                   Page 9 of 9
